Case 3:18-cv-01367-AC   Document 51-3     Filed 03/27/20   Page 1 of 26




                           Appendix “A”
       Case 3:18-cv-01367-AC      Document 51-3        Filed 03/27/20   Page 2 of 26




                         FEES AND COSTS CALCULATIONS

Date        Item                                                        Hours            Cost

ADMINISTRATIVE REVIEW

03/12/18    Initial Consult with client regarding USDA-FNS’
            March 5, 2018 correspondence permanently denying
            Application
            AZT                                                         .5      No charge

03/13/18    Review of USDA-FNS’ March 5, 2018
            Correspondence permanently denying application
            AZT                                                         .5      $212.50

03/15/18    Preparation of correspondence to the USDA-FNS
            Requesting Administrative Review
            AZT                                                         .5      $212.50

03/15/18    Preparation of email to client regarding
            Correspondence to the USDA-FNS requesting
            Administrative Review
            LCD                                                         .17     $25.00

03/22/18    Review of USDA-FNS’ March 22, 2018
            Correspondence granting Administrative Review
            AZT                                                         .5      $212.50

04/13/18    Preparation of Freedom of Information Act Request
            (“FOIA”)
            AZT                                                         .5      $212.50

04/13/18    Preparation of email to client regarding
            FOIA Request
            LCD                                                         .17     $25.00

04/15/18    Review of FNS FOIA Officer’s acknowledgement
            of 04/13/18 FOIA Request
            AZT                                                         .17     $85.00



                                        Page 1 of 25
      Case 3:18-cv-01367-AC      Document 51-3       Filed 03/27/20   Page 3 of 26




Date       Item                                                       Hours            Cost
05/07/18   Review of FNS FOIA’s fee correspondence
           AZT                                                        .17     $85.00

05/07/18   Preparation of email to client regarding FNS
           FOIA Fee correspondence
           LCD                                                        .17     $25.00

05/16/18   Receipt and review of clients check for FNS
           FOIA Fees
           LCD                                                        .17     $25.00

05/17/18   Preparation of correspondence to FNS FOIA enclosing
           Client’s check for FOIA fees for Attorney Tapp’s
           Review and approval
           LCD                                                        .33     $50.00

05/17/18   Review and execution of correspondence to FNS
           FOIA Enclosing FOIA Fees
           AZT                                                        .17     $85.00

05/22/18   Review of FOIA documents received
           AZT                                                        1.0     $425.00

06/08/18   Review of FOIA documents received to assist
           In drafting Brief in Support of
           Appellants’ Request for Review of Permanent
           Denial to Participate as a SNAP Authorized Retailer
           LCD                                                        1.0     $125.00

06/11/18   Preparation and drafting of Brief in Support of
           Appellants’ Request for Review of Permanent
           Denial to Participate as a SNAP Authorized Retailer
           For Attorney Tapp’s Review and Approval
           LCD                                                        2.0     $250.00

06/11/18   Review, edit and execution of Brief in Support of
           Appellants’ Request for Review of Permanent
           Denial to Participate as a SNAP Authorized Retailer
           AZT                                                        1.5     $637.50



                                      Page 2 of 25
       Case 3:18-cv-01367-AC           Document 51-3        Filed 03/27/20    Page 4 of 26




Date             Item                                                         Hours            Cost
06/20/18         Review of USDA FNS’ Final Agency Decision
                 AZT                                                          .33     $170.00

06/20/18         Review of USDA FNS’ Final Agency Decision
                 and preparation of email to client regarding same.
                 LCD                                                          .5      $62.50

06/20/18         Review of Local Rules for U.S. District Court-
                 District of Oregon regardingAttorney Tapp’s
                 Pro Hac Vice
                 LCD                                                          .5      $62.50

07/09/18         Telephone conference with client regarding
                 USDA FNS’ Final Agency Decision
                 AZT                                                          .5      $212.50




                                    ADMINISTRATIVE REVIEW:

Total Attorney Andrew Z. Tapp                                         Hours           Cost

Non-Billable Hours                                                    .5              $212.50

Billable Hours                                                        6.0             $2,550.00

Total Paralegal (LCD)                                                 Hours           Cost

Billable Hours                                                        5.2             $650.00

                                                                      Hours           Costs

                                       Total Billable:                11.20           $3,200.00




                                             Page 3 of 25
       Case 3:18-cv-01367-AC      Document 51-3        Filed 03/27/20   Page 5 of 26




            JUDICIAL APPEAL U.S. DISTRICT COURT – DISTRICT OF OREGON

Date        Item                                                        Hours            Cost

08/12/18    Telephone conference with client regarding
            Local counsel for matter.
            LCD                                                         .17     $25.00

08/13/18    Preparation of email to Attorney Robert Repp regarding
            Judicial Appeal matter
            LCD                                                         .17     $25.00

08/14/18    Telephone conference with Attorney Repp
            Regarding Judicial Appeal matter
            LCD                                                         .5      $62.50

08/31/18    Review of US District Court docket
            LCD                                                         .33     $50.00

08/31/18    Preparation of email to client regarding court docket
            And telephone conference with Attorney Repp
            LCD                                                         .17     $25.00

09/11/18    Preparation of email to Attorney Repp regarding
            Notice of Appearance
            LCD                                                         .17     $25.00

09/12/18    Review of email from Attorney Repp regarding
            Notice of Appearance and conference with Attorney Tapp
            regarding same
            LCD                                                    .33          $50.00

09/12/18    Conference with paralegal regarding Attorney Repp’s email
            And Notice of Appearance
            AZT                                                       .17       $85.00

09/13/18    Preparation of Application for Pro Hac Vice
            Admission and CM/ECF Registration for Attorney
            Review and Execution
            LCD                                                         .5      $62.50


                                        Page 4 of 25
          Case 3:18-cv-01367-AC     Document 51-3        Filed 03/27/20   Page 6 of 26




Date           Item                                                       Hours            Cost
09/13/18       Review and execution of Application for Pro Hac
               Vice Admission and CM/ECF Registration
               AZT                                                        .33     $170.00

9/13/18        Preparation of email to Attorney Repp regarding
               Attorney Tapp’s Application for Pro Hac Vice Admission
               LCD                                                    .33         $50.00

09/17/18       Review of Order Granting Pro Hac Vice
               Admission
               AZT                                                        .17     $85.00

10/07/18       Receipt and review of email from client regarding
               Telephone message received from Assistant U.S. Attorney
               and conference with Attorney Tapp regarding same.
               LCD                                                     .33        $50.00

10/07/18       Conference with paralegal regarding email from client regarding
               message received from Assistant U.S. Attorney and outline
               of directions to paralegal regarding same
               AZT                                                        .17     $85.00

10/07/18       Preparation of email to client regarding telephone message
               received from Assistant U.S. Attorney
               LCD                                                        .17     $25.00

10/08/18       Review of email from Assistant U.S. Attorney Adrian Brown
               and outline of directions to paralegal regarding same
               AZT                                                     .33        $170.00

10/08/18       Review of directions from Attorney Tapp regarding
               email received from Assistant U.S. Attorney Adrian Brown
               LCD                                                      .33       $50.00

10/08/18       Review of email received from Assistant U.S. Attorney
               Adrian Brown, and preparation of Email regarding
               Attorney Tapp’s consent to 60 day extension
               LCD                                                        .33     $50.00




                                          Page 5 of 25
      Case 3:18-cv-01367-AC      Document 51-3       Filed 03/27/20   Page 7 of 26




Date       Item                                                       Hours            Cost
10/11/18   Receipt and review of Email from Attorney Brown and
           Conference with Attorney Tapp regarding same
           LCD                                                        .33     $50.00

10/11/18   Conference with paralegal regarding email from
           Attorney Brown
           AZT                                                        .33     $170.00

10/11/18   Preparation for and telephone conference with Attorney Brown
           Regarding unopposed motion for extension of time
           AZT                                                       .5       $212.50

10/16/18   Review of Defendant’s Unopposed Motion
           For Extension of time to File Answer
           AZT                                                        .5      $212.50

10/16/18   Review of Defendant’s Unopposed Motion
           For Extension of time to File Answer and
           Preparation of email to client regarding same
           LCD                                                        .33     $50.00

10/16/18   Review of Declaration of Adrian Brown In Support
           Of Defendant’s Unopposed Motion for Extension of time
           AZT                                                        .17     $85.00

10/17/18   Receipt of USPS Forms 3811 for
           Preparation of Plaintiffs’ Notice of Filing
           Proof of Service for Attorney Tapp’s review
           and approval
           LCD                                                        .33     $50.00

10/17/18   Review and execution of Plaintiffs’ Notice of
           Filing Proof of Service
           AZT                                                        .17     $85.00

10/17/18   Review of Court’s Order Granting Defendant’s
           Unopposed Motion for Extension of Time and
           Preparation of email to client regarding same
           LCD                                                        .17     $25.00


                                      Page 6 of 25
      Case 3:18-cv-01367-AC      Document 51-3       Filed 03/27/20   Page 8 of 26




Date       Item                                                       Hours            Cost
10/17/18   Review of Court’s Order Granting Defendant’s
           Unopposed Motion for Extension of Time
           AZT                                                        .17     $85.00

11/07/18   Review Defendant’s Notice of Substitution
           Of Counsel and preparation of email to client
           Regarding same
           LCD                                                        .33     $50.00

11/07/18   Review Defendant’s Notice of Substitution
           Of Counsel
           AZT                                                        .17     $85.00

12/04/18   Review of Defendant’s Answer to Complaint
           And preparation of email to client regarding same
           LCD                                                        .5      $62.50

12/04/18   Review of Defendant’s Answer to Complaint
           AZT                                                        .33     $170.00

12/05/18   Review of Scheduling Order and preparation of
           Email to client regarding same
           LCD                                                        .5      $62.50

12/05/18   Review of Scheduling Order and outline of directions
           to paralegal
           AZT                                                        .33     $170.00

12/05/18   Review of directions from Attorney Tapp regarding
           Scheduling Order
           LCD                                                        .17     $25.00

12/12/18   Preparation for and Rule 16 Conference with Attorney Milne
           AZT                                                      .5        $212.50

12/14/18   Telephone conference with client regarding corporation
           And any parent companies for drafting of Plaintiffs’
           Corporate Disclosure Statement
           LCD                                                        .33     $50.00


                                      Page 7 of 25
      Case 3:18-cv-01367-AC      Document 51-3       Filed 03/27/20    Page 9 of 26




Date       Item                                                        Hours            Cost
12/14/18   Preparation of Plaintiff’s Corporate Disclosure Statement
           For Attorney Tapp’s review and approval
           LCD                                                         .5      $62.50

12/14/18   Review and execution of Plaintiff’s Corporate Disclosure
           Statement
           AZT                                                         .17     $85.00

12/19/18   Conference with Attorney Tapp regarding
           Joint ADR Report
           LCD                                                         .5      $62.50

12/19/18   Conference with paralegal regarding
           Joint ADR Report and outline of directions
           AZT                                                         .5      $212.50

12/19/18   Preparation of email to Attorney Milne providing
           Proposed dates for Joint ADR Report
           LCD                                                         .33     $50.00

12/19/18   Review of Email from Attorney Milne regarding
           Proposed dates for Joint ADR Report and proposed dates
           LCD                                                         .33     $50.00

12/19/18   Conference with Attorney Tapp regarding Email
           from Attorney Milne regarding proposed dates
           LCD                                                         .33     $50.00

12/19/18   Conference with paralegal regarding proposed dates
           Received by Attorney Milne and outline of directions
           AZT                                                         .33     $170.00

12/19/18   Preparation of email to Attorney Milne
           Regarding proposed dates for Joint ADR Report
           LCD                                                         .17     $25.00

12/21/18   Preparation and filing of Joint ADR Report with the Court
           LCD                                                       .17       $25.00




                                      Page 8 of 25
      Case 3:18-cv-01367-AC      Document 51-3         Filed 03/27/20   Page 10 of 26




Date        Item                                                        Hours            Cost
12/21/18    Review of Defendant’s Consent to Jurisdiction by a
            Magistrate Judge and Designation of the Normal
            Appeal Route and preparation of email to client
            Regarding same
            LCD                                                         .33     $50.00

12/21/18    Review of Defendant’s Consent to Jurisdiction by a
            Magistrate Judge and Designation of the Normal
            Appeal Route
            AZT                                                         .17     $85.00

12/21/18    Preparation for and
            Attendance at Rule 16 Conference with Judge Acosta
            AZT                                                         1.0     $425.00

12/21/18    Review of Minutes of Proceedings (Telephone Rule 16
            Conference held by Judge Acosta) and preparation of
            Email to client regarding same
            LCD                                                         .5      $62.50

12/21/18    Review of Minutes of Proceedings (Telephone Rule 16
            Conference held by Judge Acosta)
            AZT                                                         .17     $85.00

01/17/19    Preparation of Plaintiffs’ Application for Stay
            Of Entire Case Due to the Lapse of Appropriations for
            Attorney Tapp’s review and approval
            LCD                                                         .5      $62.50

01/17/19    Review and execution of Plaintiffs’ Application for Stay
            Of Entire Case Due to the Lapse of Appropriations
            AZT                                                         .33     $170.00

01/22/19    Review of Order Denying Plaintiffs’ Application
            For Stay and preparation of email to client regarding
            Same
            LCD                                                         .33     $50.00




                                        Page 9 of 25
      Case 3:18-cv-01367-AC      Document 51-3         Filed 03/27/20   Page 11 of 26




Date        Item                                                        Hours            Cost
01/22/19    Review of Order Denying Plaintiffs’ Application
            For Stay
            AZT                                                         .17     $85.00

01/23/19    Preparation for and telephone conference with
            Attorney Milne Regarding Motion for Stay
            AZT                                                         .5      $212.50

01/23/19    Review of Defendant’s Unopposed Motion for a Stay
            Of Case Deadlines in Light of Lapse of Appropriations
            And preparation of email to client regarding same
            LCD                                                         .5      $62.50

01/23/19    Review of Defendant’s Unopposed Motion for a Stay
            Of Case Deadlines in Light of Lapse of Appropriations
            AZT                                                         .17     $85.00

01/24/19    Review of Order Denying Defendant’s Application
            For Stay and preparation of email to client regarding
            Same
            LCD                                                         .33     $50.00

01/24/19    Review of Order Denying Defendant’s Application
            For Stay
            AZT                                                         .17     $85.00

01/25/19    Review of Order Granting Defendant’s Application
            For Stay and preparation of email to client regarding
            Same
            LCD                                                         .33     $50.00

01/25/19    Review of Order Granting Defendant’s Application
            For Stay
            AZT                                                         .17     $85.00

02/06/19    Review of email from Attorney Milne regarding
            Joint Status Report and conference with Attorney Tapp and
            Review of directions regarding same
            LCD                                                       .5        $62.50


                                       Page 10 of 25
      Case 3:18-cv-01367-AC      Document 51-3         Filed 03/27/20    Page 12 of 26




Date        Item                                                       Hours        Cost
02/06/19    Review of Joint Status Report and outline of directions to
            Paralegal regarding same
            AZT                                                        .33   $170.00

02/06/19    Preparation for and telephone conference
            with Attorney Milne regarding
            New scheduling Order
            AZT                                                          .5    $212.50

02/08/19    Conference with Attorney Tapp regarding
            Approval of Joint Status Report
            LCD                                                          .17   $25.00

02/08/19    Conference with paralegal regarding approval
            Of Joint Status Report and outline of direction
            Regarding same
            AZT                                                          .17   $85.00

02/08/19    Preparation of email to Attorney Milne regarding
            Attorney Tapp’s approval of Joint Status Report
            LCD                                                          .17   $25.00

02/08/19    Review of Joint Status Report and preparation of email
            To client regarding same
            LCD                                                          .33   $50.00

02/08/19    Review of filed Joint Status Report
            AZT                                                          .17   $85.00

02/11/19    Review of Order lifting stay of this matter and deadlines
            For dispositive motions and preparation of email to client
            Regarding same
            LCD                                                          .33   $50.00

02/11/19    Review of Order lifting stay of this matter and deadlines
            For dispositive motions
            AZT                                                          .17   $85.00




                                       Page 11 of 25
      Case 3:18-cv-01367-AC      Document 51-3         Filed 03/27/20   Page 13 of 26




Date        Item                                                        Hours            Cost
03/04/19    Review of Defendant’s Notice of Lodging
            Administrative Record and preparation of email to
            Client regarding same
            LCD                                                         .33     $50.00

03/04/19    Review of Defendant’s Notice of Lodging
            Administrative Record
            AZT                                                         .17     $85.00

03/04/19    Review of Defendant’s Declaration of Shanta Swezy
            and preparation of email to Client regarding same
            LCD                                                         .33     $50.00

03/04/19    Review of Defendant’s Declaration of Shanta Swezy
            AZT                                                         .17     $85.00

03/06/19    Review of correspondence from Defendant
            Enclosing Administrative Record
            and preparation of email to Client regarding same
            LCD                                                         .33     $50.00

03/06/19    Review of correspondence from Defendant
            Enclosing Administrative Record
            AZT                                                         .17     $85.00

03/08/19    Conference with Attorney Tapp regarding broken DVD
            received and outline of direction regarding same
            LCD                                                         .17     $25.00

03/08/19    Conference with paralegal regarding broken DVD
            Received and outline of direction
            AZT                                                         .17     $85.00

03/08/19    Preparation of email to Attorney Milne regarding broken
            DVD received
            LCD                                                         .17     $25.00




                                       Page 12 of 25
      Case 3:18-cv-01367-AC       Document 51-3         Filed 03/27/20   Page 14 of 26




Date        Item                                                         Hours            Cost
03/08/19    Review of email from Attorney Milne regarding broken
            DVD and preparation of email responsive to same
            LCD                                                          .17     $25.00

03/11/19    Conference with Attorney Tapp regarding
            Conflicts of dates for the dispositive motions
            and outline of direction regarding same
            LCD                                                          .17     $25.00

03/11/19    Conference with paralegal regarding conflicts of dates
            For dispositive motions and outline of direction
            regarding same
            AZT                                                          .17     $85.00

03/11/19    Preparation of email to Attorney Milne
            Regarding conflicts with dates and presentation
            of new dates for approval regarding dispositive
            motions and review of email
            from Attorney Milne regarding additional dates
            LCD                                                          .33     $50.00

03/12/19    Preparation for and telephone conference with
            Attorney Milne regarding
            Joint Motion to Amend Schedule
            AZT                                                          .5      $212.50

03/13/19    Review of Defendant’s Administrative Record on DVD
            LCD                                                          .5      $62.50


03/13/19    Review of Defendant’s Administrative Record on DVD
            AZT                                                          .5      $212.50


03/18/19    Review of email from Attorney Milne regarding
            Proposed deadlines to include in Joint Motion
            To Amend Schedule and conference with Attorney
            Tapp regarding same
            LCD                                                          .33     $55.00



                                        Page 13 of 25
      Case 3:18-cv-01367-AC       Document 51-3         Filed 03/27/20   Page 15 of 26




Date        Item                                                         Hours            Cost
03/18/19    Review of email from Attorney Milne regarding
            Proposed deadlines to include in Joint Motion
            To Amend Schedule and conference with paralegal
            regarding same
            AZT                                                          .33     $170.00

03/19/19    Preparation of email to Attorney Milne regarding
            Approval of proposed amended deadlines to be
            Included in Joint Motion to Amend Schedule
            LCD                                                          .17     $25.00

03/20/19    Review of Joint Motion to Amend Schedule
            And preparation of email to client regarding same
            LCD                                                          .33     $50.00

03/20/19    Review of Joint Motion to Amend Schedule
            AZT                                                          .17     $85.00

03/20/19    Review of Order granting parties’ Joint Motion
            To Amend Schedule and preparation of email
            To client regarding same
            LCD                                                          .33     $50.00

03/20/19    Review of Order granting parties’ Joint Motion
            To Amend Schedule
            AZT                                                          .17     $85.00

06/01/19    Review of administrative record, and documentation
            From client for drafting of Plaintiffs’ Motion for Summary Judgment
            For Attorney Tapp’s review, edit and approval
            LCD                                                         2.0  $250.00

06/01/19    Review of documentation and
            Preparation of editing to drafted Plaintiffs’ Motion for
            Summary Judgment
            AZT                                                          3.0     $1,275.00


06/06/19    Drafting of Table of Contents, Table of Authorities,
            And Exhibit for Attorney Tapp’s review and approval
            LCD                                                          .5      $62.50
                                        Page 14 of 25
      Case 3:18-cv-01367-AC      Document 51-3         Filed 03/27/20   Page 16 of 26




Date        Item                                                        Hours            Cost
06/06/19    Review, approval and execution of Plaintiffs’ Motion for
            Summary Judgment, Table of Contents, Table of
            Authorities and Exhibit
            AZT                                                         .17     $85.00

06/06/19    Preparation of email to client regarding
            Plaintiffs’ Motion for Summary Judgment                     .33     $50.00

06/10/19    Review of Scheduling Order by Judge Acosta
            Regarding dispositive motions dates and
            Preparation of email to client regarding same
            LCD                                                         .33     $50.00

06/10/19    Review of Scheduling Order by Judge Acosta
            Regarding dispositive motion dates
            AZT                                                         .17     $85.00

06/10/19    Drafting of Plaintiffs’ Certificate of Compliance
            With LR 7-1 for Attorney Tapp’s review and approval
            LCD                                                         .5      $62.50

06/10/19    Review and execution of Plaintiffs’ Certificate of Compliance
            With LR 7-1
            AZT                                                        .33      $170.00

06/10/19    Preparation of Index of Courtesy Copies
            LCD                                                         .33     $50.00

06/11/19    Review of email from Attorney Milne regarding
            Administrative Record and conference with Attorney
            Tapp regarding same
            LCD                                                         .33     $50.00

06/11/19    Review of email from Attorney Milne and conference
            With paralegal regarding same
            AZT                                                         .33     $170.00

06/11/19    Preparation of email to Attorney Milne regarding
            Amending Plaintiffs’ Motion for Summary Judgment
            LCD                                                         .17     $25.00
                                       Page 15 of 25
      Case 3:18-cv-01367-AC      Document 51-3         Filed 03/27/20   Page 17 of 26




Date        Item                                                        Hours            Cost
06/11/19    Review of email from Attorney Milne regarding
            No objection to Plaintiffs’ amending Motion for
            Summary Judgment and conference with Attorney Tapp
            regarding same
            LCD                                                         .33     $50.00

06/11/19    Conference with paralegal regarding email from Attorney
            Milne regarding no objection to amending Motion for
            Summary Judgment
            AZT                                                     .17         $85.00

06/21/19    Drafting and preparation of Plaintiffs’ Amended Motion for
            Summary Judgment for Attorney Tapp’s review and approval
            LCD                                                        .5       $62.50

06/24/19    Review and execution of Plaintiffs’ Amended Motion
            For Summary Judgment
            AZT                                                         1.0     $425.00

06/24/19    Preparation and drafting of correspondence to
            Hon. John V. Acosta enclosing Plaintiffs’
            Motion and Amended Memorandum in Support
            Of Motion for Summary Judgment for Attorney Tapp’s
            Review and approval
            LCD                                                         .33     $50.00

06/24/19    Review and approval of correspondence to
            Hon. John V. Acosta
            AZT                                                         .17     $85.00

06/24/19    Review of Scheduling Order from Judge Acosta and
            Preparation of email to client regarding same
            LCD                                                         .33     $50.00

06/24/19    Review of Scheduling Order from Judge Acosta
            AZT                                                         .17     $85.00




                                       Page 16 of 25
      Case 3:18-cv-01367-AC       Document 51-3         Filed 03/27/20   Page 18 of 26




Date        Item                                                         Hours            Cost
07/01/19    Review of email from Attorney Milne regarding
            Opposition to filings and conference with Attorney
            Tapp regarding same
            LCD                                                          .33     $50.00

07/01/19    Conference with paralegal regarding email from
            Attorney Milne regarding opposition to filings
            AZT                                                          .17     $85.00

07/02/19    Review of (a) Defendant’s Response to Plaintiffs’ Amended
            Motion for Summary Judgment; (b) Exhibit A; (c) Declaration of
            Madeline Vines; (d) Defendant’s Cross Motion for Summary
            Judgment; and (e) Exhibit A. Preparation of email to client
            Regarding same
            LCD                                                         .5 $62.50

07/02/19    Review of (a) Defendant’s Response to Plaintiffs’ Amended
            Motion for Summary Judgment; (b) Exhibit A;
            (c) Declaration of Madeline Vines;
            (d) Defendant’s Cross Motion for Summary
            Judgment; and (e) Exhibit A.
            AZT                                                      .5          $212.50

07/03/19    Review of Scheduling Order by Judge Acosta
            And preparation of email to client regarding same
            LCD                                                          .33     $50.00

07/03/19    Review of Scheduling Order by Judge Acosta
            AZT                                                          .17     $85.00

07/12/19    Preparation and drafting of Plaintiffs’ Response to
            Defendant’s Cross-Motion for Summary Judgment
            For Attorney Tapp’s review, approval and edit
            LCD                                                          1.0     $125.00

07/12/19    Preparation and drafting of Plaintiffs’ Reply to
            Defendant’s Response to Plaintiffs’ Amended
            Motion for Summary Judgment
            For Attorney Tapp’s review, approval and edit
            LCD                                                          1.0     $125.00


                                        Page 17 of 25
      Case 3:18-cv-01367-AC      Document 51-3         Filed 03/27/20   Page 19 of 26




Date        Item                                                        Hours            Cost
07/16/19    Review, drafting and execution of Plaintiffs’ Reply to
            Defendant’s Response to Plaintiffs’ Amended
            Motion for Summary Judgment
            AZT                                                         2.0     $850.00

07/16/19    Review, drafting and execution of Plaintiffs’ Response to
            Defendant’s Cross-Motion for Summary Judgment
            AZT                                                         2.0     $850.00


07/16/19    Preparation of email to client regarding:
            (a) Plaintiffs’ Response to Defendant’s
            Cross-Motion for Summary Judgment; and
            (b) Plaintiffs’ Reply to Defendant’s
            Response to Plaintiffs’ Amended Motion
            For Summary Judgment
            LCD                                                         .33     $50.00

07/17/19    Preparation and drafting of correspondence to
            Hon. John V. Acosta enclosing (a) Plaintiffs’
            Response to Defendant’s Cross-Motion for
            Summary Judgment; and (b) Plaintiffs’ Reply
            To Defendant’s Response to Plaintiffs’ Amended
            Motion for Summary Judgment for Attorney Tapp’s
            Review and approval
            LCD                                                         .33     $50.00

07/17/19    Review and approval of correspondence to
            Hon. John V. Acosta
            AZT                                                         .17     $85.00

07/29/19    Review of Defendant’s Reply in Support of
            Defendant’s Cross-Motion for Summary Judgment
            And preparation of email to client regarding same
            LCD                                                         .33     $50.00

07/29/19    Review of Defendant’s Reply in Support of
            Defendant’s Cross-Motion for Summary Judgment
            AZT                                                         .33     $170.00



                                       Page 18 of 25
      Case 3:18-cv-01367-AC      Document 51-3         Filed 03/27/20   Page 20 of 26




Date        Item                                                        Hours            Cost
10/16/19    Review of Scheduling Order from Judge Acosta
            And email to client regarding same
            LCD                                                         .33     $50.00

10/16/19    Review of Scheduling Order form Judge Acosta
            AZT                                                         .17     $85.00

10/23/19    Telephone conference with Attorney Milne regarding
            Attorney Tapp’s conflict with the date for oral argument
            And conference with Attorney Tapp regarding same
            LCD                                                         .33     $50.00

10/24/19    Review of email from Attorney Milne
            Regarding Judge Acosta’s courtroom
            Deputy and conference with Attorney Tapp
            Regarding same
            LCD                                                         .17     $25.00

10/24/19    Conference with paralegal regarding
            Judge Acosta’s courtroom deputy and
            Outline of directions
            AZT                                                         .17     $85.00

10/24/19    Preparation of email to Attorney Milne
            Regarding proposed language for submission
            To Courtroom Deputy regarding scheduling
            Conflict for approval
            LCD                                                         .17     $25.00

10/25/19    Preparation of email to Attorney Milne
            Regarding proposed language for submission
            To Courtroom Deputy regarding scheduling
            Conflict for approval
            LCD                                                         No Charge

10/28/19    Preparation of email to Attorney Milne
            Regarding proposed language for submission
            To Courtroom Deputy regarding scheduling
            Conflict for approval
            LCD                                                         No Charge


                                       Page 19 of 25
      Case 3:18-cv-01367-AC      Document 51-3         Filed 03/27/20   Page 21 of 26




Date        Item                                                        Hours            Cost
10/28/19    Telephone conference with Attorney Milne
            Regarding emails and outline of issues with emails
            Being received
            LCD                                                         .17     $25.00

10/28/19    Conference with Attorney Tapp regarding
            Telephone conference with Attorney Milne
            LCD                                                         .17     $25.00

10/28/19    Conference with paralegal regarding telephone
            Conference with Attorney Milne
            AZT                                                         .17     $85.00

10/28/19    Preparation of email to Courtroom Deputy
            Regarding scheduling conflicts and outline
            Of proposed dates for rescheduling of same
            LCD                                                         .33     $50.00

10/28/19    Review of email from Courtroom Deputy
            And conference with Attorney Tapp regarding
            Same
            LCD                                                         .17     $25.00

10/28/19    Conference with paralegal regarding email from
            Courtroom Deputy
            AZT                                                         .17     $85.00

10/28/19    Review of Amended Scheduling Order and
            Preparation of email to client regarding same
            LCD                                                         .33     $50.00

10/28/19    Review of Amended Scheduling Order
            AZT                                                         .17     $85.00

11/26/19    Review of Second Amended Scheduling Order and
            Preparation of email to client regarding same
            LCD                                                         .33     $50.00

11/26/19    Review of Second Amended Scheduling Order
            AZT                                                         .17     $85.00


                                       Page 20 of 25
      Case 3:18-cv-01367-AC      Document 51-3        Filed 03/27/20   Page 22 of 26




Date        Item                                                       Hours            Cost
11/26/19    Review of email from Attorney Milne regarding
            Additional dates for Oral Argument and conference with
            Attorney Tapp regarding same
            LCD                                                        .17     $25.00

11/26/19    Conference with paralegal regarding email from Attorney
            Milne regarding rescheduling and additional dates for
            Oral Argument
            AZT                                                     .17        85.00

12/12/19    Preparation for Oral Argument set for 12/13/19             3.0     $1,275.00
            AZT

12/13/19    Preparation for and attendance at Oral Argument
            before Judge John V. Acosta                                1.0     $425.00
            AZT

12/13/19    Review of Minutes of Proceeds regarding Oral
            Argument held, Plaintiffs’ Amended Motion for
            Summary Judgment and Defendant’s Cross-
            Motion for Summary Judgment taken under advisement
            LCD                                                        .17     $25.00

12/13/19    Review of Minutes of Proceeds regarding Oral
            Argument held, Plaintiffs’ Amended Motion for
            Summary Judgment and Defendant’s Cross-
            Motion for Summary Judgment taken under advisement
            AZT                                                        .17     $85.00

12/16/19    Review of (a) Court’s Findings and Recommendation,
            (b) Order by Judge Acosta referring to Hon. Immergut
            for review and final determination; and
            Preparation of correspondence to client regarding same
            LCD                                                        .5      $62.50

12/16/19    Review of (a) Court’s Findings and Recommendation,
            (b) Order by Judge Acosta referring to Hon. Immergut
            for review And final determination
            AZT                                                        .5      $212.50



                                      Page 21 of 25
      Case 3:18-cv-01367-AC      Document 51-3         Filed 03/27/20   Page 23 of 26




Date        Item                                                     Hours        Cost
12/16/19    Conference with paralegal regarding Court’s Findings and
            Recommendation
            AZT                                                      .17   $85.00

12/16/19    Conference with Attorney Tapp regarding Court’s Findings
            And Recommendation
            LCD                                                      .17      $25.00

12/18/19    Review of email from Attorney Milne requesting call
            With Attorney Tapp, Conference with Attorney Tapp
            Regarding same; preparation of email to Attorney Milne
            LCD                                                         .17   $25.00

12/18/19    Conference with paralegal regarding email from
            Attorney Milne requesting call and outline of direction
            To paralegal regarding same
            AZT                                                         .17   $85.00

12/18/19    Preparation for and telephone conference with Attorney Milne
            AZT                                                       .33     $170.00

12/19/19    Telephone conference with client regarding
            Finding of the Court
            AZT                                                         .33   $170.00

12/23/19    Review of email from Attorney Milne regarding
            Department’s offer
            AZT                                                         .17   $85.00

12/23/19    Telephone conference with client regarding Department’s
            Offer
            AZT                                                     .17       $85.00

12/23/19    Preparation of Email to Attorney Milne regarding
            Department’s Offer
            AZT                                                         .17   $85.00

12/31/19    Review of email from Attorney Milne regarding
            Clarification of Department’s Offer
            AZT                                                         .17   $85.00


                                       Page 22 of 25
      Case 3:18-cv-01367-AC      Document 51-3        Filed 03/27/20   Page 24 of 26




Date        Item                                                       Hours            Cost
01/02/20    Conference with Attorney Tapp regarding Department’s
            Offer and outline of direction regarding same
            LCD                                                        .17     $25.00

01/02/20    Conference with paralegal regarding Department’s offer
            And outline of direction
            AZT                                                        .17     $85.00

01/02/20    Preparation of email to Attorney Milne regarding
            Department’s offer
            LCD                                                        .17     $25.00

03/13/20    Review of Order
            AZT                                                        .33     $170.00

03/13/20    Review of Order and preparation of email to
            Client regarding same
            LCD                                                        .33     $50.00

03/13/20    Review of Judgment and preparation of correspondence
            To client regarding same
            LCD                                                        .33     $50.00

03/13/20    Review of Judgment and outline of direction to paralegal
            Regarding same
            AZT                                                        .33     $170.00

03/13/20    Review of direction from Attorney Tapp regarding Order
            And Judgment
            LCD                                                        .17     $25.00

03/19/20    Drafting of correspondence to Attorney Milne regarding
            Settlement proposal for Attorney Tapp’s review and
            Approval
            LCD                                                        .33     $50.00

03/19/20    Review, edit and execution of correspondence to
            Attorney Milne regarding settlement proposal of
            Fees and costs
            AZT                                                        .17     $85.00
                                      Page 23 of 25
      Case 3:18-cv-01367-AC     Document 51-3         Filed 03/27/20    Page 25 of 26




Date        Item                                                        Hours            Cost
03/19/20    Review of email from Attorney Milne regarding
            March 19, 2020 correspondence and
            LCD                                                         .17     $25.00

03/20/20    Preparation of email to Attorney Milne
            LCD                                                         .17     $25.00

03/23/20    Conference with Attorney Tapp regarding
            Email from Attorney Milne
            LCD                                                         .17     $25.00

03/23/20    Conference with paralegal regarding Email
            From Attorney Milne and outline of direction
            AZT                                                         .17     $85.00

03/24/20    Preparation for and telephone conference with
            Attorney Milne
            AZT                                                         .33     $170.00

                                        COSTS
Date               What                                                         Amount
07/20/18           Filing Fee                                                   $ 400.00

12/13/19           Travel Expenses for Oral Argument                            $1,082.22
                   (Meals, Lodging, Transportation and Flights)

                                                         Total Costs:           $1,482.22




                                      Page 24 of 25
      Case 3:18-cv-01367-AC        Document 51-3        Filed 03/27/20    Page 26 of 26




                                  ADMINISTRATIVE REVIEW:

Total Attorney Andrew Z. Tapp                                    Hours            Cost

Non-Billable Hours                                               .5               $0.00

Billable Hours                                                   6.0              $2,550.00

Total Paralegal (LCD)                                            Hours            Cost

Billable Hours                                                   5.2              $650.00

                                                                 Hours            Costs

                                    Total Billable:              11.20            $3,200.00

                                     JUDICIAL APPEAL

Total Attorney Andrew Z. Tapp                                             Hours           Cost

Billable Hours                                                            34.2    $14,535.00

Total for Paralegal (LCD)                                                 Hours           Costs

Billable Hours                                                            37.6    $4,700.00

                                                           Total Billable Hours: $22,435.00

                                           COSTS
Date                 What                                                         Amount
07/20/18             Filing Fee                                                   $ 400.00

12/13/19             Travel Expenses for Oral Argument                            $1,082.22
                     (Meals, Lodging, Transportation and Flights)

                                                           Total Costs:           $1,482.22

           Total Billable Hours and Costs Due: $23,917.22

                                        Page 25 of 25
